NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BLANCA RUBIDIA ROJAS-GUILLEN,                   No.    19-71372

                Petitioner,                     Agency No. A078-930-377

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Blanca Rojas-Guillen, a native and citizen of El Salvador, petitions pro se

for review of an immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that she did not have a reasonable fear of persecution or torture in El

Salvador and thus is not entitled to relief from her reinstated removal order. We



      *
            This disposition is not appropriate for publication and is not
precedent except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review an IJ’s negative reasonable

fear determination for substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d

829, 833 (9th Cir. 2016). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Rojas-Guillen

failed to establish a reasonable possibility of persecution in El Salvador on account

of a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011)

(even if membership in a particular social group is established, an applicant must

still show that “persecution was or will be on account of his membership in such

group”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”).

      Substantial evidence also supports the IJ’s determination that Rojas-Guillen

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to El Salvador. See Andrade-Garcia,

828 F.3d at 836-37 (no reasonable possibility of torture with government

acquiescence).

      We reject as unsupported by the record Rojas-Guillen’s contentions that the

IJ and asylum officer ignored her testimony after finding her not credible, violated

her right to due process, or otherwise erred in the analysis of her claims.




                                          2                                   19-71372
      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED.




                                        3                                    19-71372